Title: Circular Letter to Collectors of Customs, 1 October 1803
From: Madison, James
To: Collectors of Customs


Sir,
Department of State, October 1st, 1803.
It will not have escaped your observation that the commencement of the present war calls for your particular attention, in seeing the act of Congress of the 28th May, 1796, relative to seamen, carried rigidly into effect as far as it involves your agency; and more especially the sections of it which require protests and declarations respecting impressments. It has been suggested that in some instances the personal marks and description are inserted in the certificates, issued to seamen, in such a loose and imperfect manner, that they admit of an easy transfer to others, not entitled to protection as citizens, and are therefore calculated to lessen the respect due to the certificates. I therefore recommend it to you to be careful to avoid this defect, by observing all possible exactness in the personal description, and never omitting the insertion of any natural or artificial permanent mark which may serve to distinguish individuals.
But the more immediate object of this address relates to the outrages committed by the cruizers of the belligerent powers, on board the vessels and upon the persons of our citizens, by other means besides impressment. It is of consequence that the executive should be early and authentically informed of these incidents, and I have to request you, on the entry of every vessel, to make it your duty to enquire of the master, whether any such acts have been committed during the voyage; and when they are so reported, to have proper and circumstantial depositions taken respecting them, the expence of which you will make a quarterly charge against this department. I rely upon your discretion not to make the subjects of this formality any light transactions, though of an irregular kind, which may not be deemed worthy of it; but if you think proper you may content yourself in reporting them to me by letter. I have the honor to be, Very respectfully, Sir, Your most obedient servant,
James Madison
 

   
   RC, multiple copies (NjP: Crane Collection; NN: Lee Kohns Memorial Collection; NcD; NNPM: The Gilder Lehrman Collection, on deposit); letterbook copy (DNA: RG 59, DL, vol. 14). Each RC is a printed copy, signed by JM. Address reads: “(CIRCULAR.) / TO THE COLLECTORS OF THE CUSTOMS OF THE UNITED STATES.”



   
   “An Act for the relief and protection of American Seamen,” 28 May 1796 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:477–78).


